Citation Nr: 1122637	
Decision Date: 06/10/11    Archive Date: 06/20/11

DOCKET NO.  00-10 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia


THE ISSUE

Entitlement to a total rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his former spouse


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to July 1976.

This matter came before the Board of Veterans' Appeals (Board) initially on appeal from a September 1999 rating decision in which the RO granted service connection for PTSD and assigned an initial 10 percent rating, effective June 15, 1999.  The Veteran, in pertinent part, perfected an appeal to the initial disability rating assigned.

A December 1999 rating decision increased the initial rating to 30 percent and, in a March 2008 decision, a Decision Review Officer (DRO) assigned an initial 50 percent rating, both retroactively effective from May 28, 1999.

Previously, the Veteran and his former spouse had testified before a now retired Veterans Law Judge during an August 2002 videoconference Board hearing; a copy of that transcript is in the record.  He was offered another hearing and the Veteran and his former spouse testified before the undersigned Veterans Law Judge during an October 2009 Travel Board hearing at the RO.  A copy of the transcript is of record.

Following March 2003, February 2006, April 2009, and December 2009 Board remands, in a December 2010 decision, the Board granted an initial 70 percent rating, which was implemented by a December 2010 rating decision.  In that decision, the Board noted that the RO denied the Veteran's claim for a TDIU in a June 2004 rating decision, which he did not appeal.  But because of the holding in Rice v. Shinseki, 22 Vet. App. 447 (2009), that a TDIU is an element of all claims for a higher initial rating when the Veteran claims that he is unemployable due to his service-connected disability, the issue of a TDIU was remanded for examinations and opinions on employability.  This issue has been returned to the Board for further appellate consideration.


FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, the evidence shows that the Veteran is unable to secure or follow a substantially gainful occupation, as a result of his service-connected PTSD, tinnitus and hearing loss.


CONCLUSION OF LAW

The criteria for a TDIU due to service-connected disability have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010), was signed into law on November 9, 2000.  Implementing regulations were created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2010).  In rating/TDIU cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In light of the Board's favorable decision granting the Veteran a TDIU, the Board finds that all notification and development action needed to fairly adjudicate that claim has been accomplished. 


II. Analysis

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  In exceptional circumstances, where the Veteran does not meet the aforementioned percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment.  38 C.F.R. § 4.16(a).  

In determining whether the Veteran is entitled to a TDIU, neither his nonservice-connected disabilities nor his age may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In the instant case the Veteran meets the schedular criteria for a TDIU pursuant to 38 C.F.R. § 4.16 due to his service-connected PTSD, rated as 70 percent disabling; tinnitus, rated as 10 percent disabling; and bilateral hearing loss, rated as noncompensable; for a combined rating of 70 percent since June 15, 1999.  38 C.F.R. § 4.16(a).  

During his testimony and in various statements, the Veteran asserts that he received a total disability determination from the Social Security Administration (SSA) due to his inability to maintain a steady work schedule as his depression and sleep problems led to a poor work record and poor work associations.  In November 2010 and March 2011 letters, he complained that the February 2010 VA PTSD examiner refused to perform the evaluation with the Veteran's former spouse present, even though the scheduling letter stated that he could bring someone along as a support person.  Thus, the Veteran maintains that he was thoroughly upset before the evaluation even began and truly could not remember much of what was said.  Because of the added stress, the Veteran stated that he tends to clam up when pushed into an uncomfortable situation, adding that he had never been able to voice his feelings and that is one reason that he needed backup to help him make things clear.  He also claimed that he lost his job several years ago due to poor work attendance and his inability to concentrate while at work.  The Veteran referred to the testimony of his former spouse regarding his inability to control his temper, which was confirmed by medical records about several altercations, adding that charges were filed when her arm was broken during one of the fights.  This latter incident resulted in his being arrested at his job and held in jail until the hearing.  He added that sometimes he will clean himself up for appointments, if he feels like it, adding that some weeks he does not bother doing anything about his appearance.  The Veteran stated that he spends his days sleeping and watching TV and his nights are usually spent keeping watch on the house.  

In an October 2000 letter, the Veteran's former spouse sent in photos of the Veteran's house and yard, noting that, if he had not lived in that house and on the street all his life, she figured that his long-time neighbors would have had him evicted by now.  She added that he had had several warnings from the city to clean the place up.  He mows the yard and picks up trash but that is about it.  Two years ago in March, the home next door burned causing extensive damage to the Veteran's house.  The roof on the side closest to the destroyed house was gone and the other side had holes in spots.  Although their son and his friend replaced the roof, not much else has been done to the outside.  Where windows were destroyed, he boarded them up to prevent people from breaking in.  Not only is the back door window blocked but the door is also blocked with a chair under the knob.  The wiring is exposed in many places and the walls need to be replaced and the ceiling is about half done in most rooms.  She added that the Veteran glosses over most of his problems and makes things sound better than they actually are.  

On his one of his last job performance reviews in October 2000, it was noted that the Veteran voiced dissatisfaction with his job and had not shown any initiative toward work improvement; he did not demonstrate credibility and showed little regard for department goals and procedures; he did not put forth effort exhibited by other warehouse personnel and failed to meet expectations; he had become totally unreliable in attendance and his abuse of leave caused him to have his pay docked because of insufficient leave time.  He was advised to improve his attendance and job attitude.  The record reflects that the Veteran quit soon after and last worked in December 2001.

During an August 2002 videoconference hearing, the Veteran testified that he had worked in a warehouse with two other guys and had his own little cubicle back in the back; that he used to stay in the back and they stayed up in front; that, if they made deliveries, they might be gone from 30 to 60 minutes, while he would make the delivery and come back; that he did not socialize that much; that, if he took medication to help him sleep, he would oversleep and be late for work; and that, if he did not take the medication, he would be awake all night, would not feel like doing anything, and would get sick.  When he had panic attacks, he would get away from everybody and everything and disappear in the woods.  Although he was an ordained minister, he had not been to church in over two years, because he just did not want to be around people.

In a December 2002 statement, his treating VA psychiatrist and social worker indicated that he Veteran was receiving treatment at the Huntington VA Medical Center.  It was their professional opinion that the Veteran was not able to function in the workplace given his present condition.  Prognosis was poor and improvement was not anticipated.

In a June 2003 decision, the Social Security Administration (SSA) concluded that the Veteran had been disabled since December 31, 2001.  In that decision, SSA noted that treatment for PTSD related difficulties were at one time fairly stable; however, a SSA reviewing psychologist found that, based on the then available psychological evidence, the Veteran had a moderately limited ability to: maintain attention as well as concentration for extended periods, perform activities within a schedule, maintain punctuality within customary tolerances, complete a normal work day or week without interruption from psychologically-based symptoms, and perform at a consistent pace without an unreasonable number and length of rest periods, interact appropriately with the general public, accept instructions and respond appropriately to criticism from supervisors, maintain socially appropriate behavior, and adhere to basic standards of neatness and cleanliness.

A February 2010 VA PTSD examiner opined that the Veteran had moderate symptoms and functional impairment.  The examiner stated the Veteran remained employable from a mental health perspective, and that the Veteran might reasonably have moderate employment difficulty if otherwise able/inclined to work.  The examiner stated the Veteran's depression may reasonably be viewed as secondary to the PTSD.  The examiner further stated there was no total occupational and social impairment due to PTSD symptoms.

In a March 2009 statement, the Veteran's former spouse stated that the Veteran was unable to continue his work as a storekeeper with the state because of his inability to sleep at night due to hearing noises around the house, resulting in drowsiness during the day.  She stated the Veteran stopped working in December 2001 and later was awarded full Social Security disability.  The Veteran's former spouse reported he experienced mood swings, suicidal tendencies and was violent with her.

During an October 2009 Travel Board hearing, the Veteran testified that he no longer "four-wheeled," or went to the woods.  He stated that he slept most of the time and that, if he heard any noise, he had to get up and see what it was and make sure nothing was going on.  The Veteran reported no increase in nightmares, that once in a while he would have dreams.  He reported he had no close friends, that he was a "loner."  The Veteran had stopped attending church, the VFW, and he no longer belonged to the American Rifleman Association.  He added that he was isolating himself more, spending up to 20 hours in bed.  He testified that it would take him at least an hour or two to be satisfied that the perimeter of his house was secure so he could finally relax and lay his head down.  The Veteran had stopped going to counseling about nine months before the hearing.  He indicated that just about everything makes him edgy and that the best way to deal with it was to stay in bed.  The Veteran's former spouse testified that he self-isolates.  If his children stop by to check on him, he shuts the door of his room and locks himself inside, only coming out to use the bathroom or to get a pot of coffee.  She added that, although he loves his grandchildren, the Veteran just cannot deal with any of them anymore and it is safer to just stay away so he does not scare them to death.

In compliance with the Board's December 2010 remand instructions, the Veteran attended VA audiological and PTSD examinations in January 2011.  Audiometric results revealed severe to profound high frequency sensorineural hearing loss in the right and mild to profound sensorineural hearing loss in the left ear.  This examiner opined that it is not likely that the Veteran's current hearing loss and tinnitus would preclude him from obtaining gainful employment; however, he should not seek employment with hazardous noise conditions and/or compromised listening environments.  The January 2011 VA PTSD examiner agreed there was no total occupational and social impairment due to the Veteran's PTSD symptoms.  This examiner opined that it is less likely as not that the Veteran's PTSD would preclude him from obtaining or retaining gainful employment for which he would be qualified as his symptoms might impact occupational functioning at times, but appear to be insufficient to preclude him from employment.  The examiner added that it appeared that the Veteran's current functioning was being impacted to a greater extent by his symptoms of depression compared with his symptoms of PTSD. 

Given that the Veteran meets the criteria outlined in 38 C.F.R. § 4.16(a), and resolving all doubt in his favor, the Board concludes that a TDIU is warranted.  

The Board acknowledges that both the February 2010 and January 2011 examiners opined that neither the Veteran's PTSD nor his hearing loss and tinnitus would preclude him from obtaining gainful employment.  However, based on the totality of the evidence, including the SSA reviewing psychologist's opinion, the lay statements and testimony, VA treatment records, and the February 2010 VA PTSD examiner's opinion that the Veteran's depression may reasonably be viewed as secondary to his PTSD, the Board concludes that Veteran's service-connected disabilities together render the Veteran unemployable.  

In this regard, the Board notes that VA treatment records are replete with notations about the Veteran's hypervigilance, increased depression and irritability, self-isolation, sleep difficulties, constricted effect, paranoia (checking doors and windows repeatedly), sometimes sleeping all day, lack of energy, lack of interest, anhedonia, crying spells, and marginal grooming.  During a June 1999 VA PTSD examination, the Veteran reported having fantasies of retaliation and destruction, alienation, low self esteem, problems with intimate relationships, emotional distance from his children, former wife and others, and self-punishing patterns of behavior.  The Veteran reported feelings of detachment and estrangement from others, restricted range of affect, and hypervigilance.  Several VA examiners noted the Veteran was depressed, neglected his personal appearance and hygiene, and was isolated from others.  In a March 2009 written statement, the Veteran's former spouse reported he experienced mood swings, suicidal tendencies, and had been violent with her in the past.  The SSA psychologist indicated that the Veteran had a moderately limited ability to: maintain attention as well as concentration for extended periods, perform activities within a schedule, maintain punctuality within customary tolerances, complete a normal work day or week without interruption from psychologically-based symptoms, and perform at a consistent pace without an unreasonable number and length of rest periods, interact appropriately with the general public, accept instructions and respond appropriately to criticism from supervisors, maintain socially appropriate behavior, and adhere to basic standards of neatness and cleanliness.  Moreover, based on the Veteran's description during the October 2002 Board hearing, his last job appeared to be in a protected environment akin to a sheltered workshop and, as such, would be considered marginal employment.  Finally, the January 2011 VA audiological examiner opined that the Veteran should not seek employment with hazardous noise conditions and/or compromised listening environments.  When taken together, and resolving all doubt in the Veteran's favor, the Veteran's PTSD, tinnitus and hearing loss have been seriously disabling so as to render him unable to secure or follow a substantially gainful occupation.  

Given that the Veteran meets the criteria outlined in 38 C.F.R. § 4.16(a), and resolving all doubt in his favor, the Board concludes that a TDIU is warranted.  





(CONTINUED ON NEXT PAGE)
ORDER

A TDIU is granted, subject to the provisions governing the award of monetary benefits.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


